DETAILED ACTION
Applicant's arguments filed on 07/28/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “… monitoring the at least two busbars in the surveillance area for a voltage dip in one of phase-to-phase or phase-to-neutral voltages as indication of a phase fault; and on detecting the voltage dip: determining a defect phase having a minimum phase-to-neutral voltage from a plurality of phases; and for the determined defect phase, performing current analysis for the defect phase to locate a phase fault on the defect phase and protect the microgrid in the off-grid mode, wherein performing current analysis comprises: applying Kirchhoff s current law to determine if a detected phase fault is located outside and/or downstream of the surveillance area; and if Kirchhoff's law is not violated, tripping a main circuit breaker corresponding to a load feeder having a maximum current value, and wherein performing current analysis further comprises: if Kirchhoff's law is violated, determining for each busbar in the surveillance area at least one minimum source feeder having a minimum summed current value of all source feeders of the respective busbar, and determining a trace of the minimum source feeders across the surveillance area, and; if the trace points to a fault location outside the surveillance area, tripping a circuit breaker corresponding to the source feeder at the end of the trace; and / or if the trace points to a fault location at an internal feeder inside the surveillance area, tripping circuit breakers of the internal feeder at both ends of the trace.”
Claim 8; prior art of record fails to disclose either by itself or in combination:  “… protect the microgrid in the off- grid mode, wherein performing current analysis further comprises: assigning opposite signs to source currents and load currents; summing all current magnitudes to locate a phase fault inside or outside the surveillance area; if the summed currents are zero within a first margin, determining the load feeder outside the surveillance area having a maximum current value in one of the three phases; and if no current measurement is available for a feeder downstream, tripping with a certain time delay a circuit breaker corresponding to the determined load feeder having the maximum current value; or if downstream current measurements are available for feeders further downstream, and if one downstream current measurement equals within a second margin the current of the determined load feeder having the maximum current value, tripping the corresponding downstream load feeder with a time delay; or if none of the downstream current measurement equals within a 10% margin the current of the determined load feeder having the maximum current value, then tripping a circuit breaker corresponding to the determined load feeder having the maximum current value.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838